 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOvermte Transportation Company and TeamstersLocal Union No. 651, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO. Case 9-CA-24803January 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 30, 1989, Administrative Law JudgeKarl H Buschmann issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answenngbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative law'The Respondent has excepted to some of the judge's credibility find-ings The Board s established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge incorrectly stated that the record did not support the Re-spondent's argument that a truck loaded with ice cream would customari-ly take priority over other trucks Richard (Rick) Bentley, the Respond-ent s terminal manager, testified that King's Foods had an arrangementwith the Respondent whereby a truck loaded with ice cream is unloadedas soon as possible upon its arnval at King's This error does not affectour decision however, because, by the Respondent s own admission, em-ployee Stevens was unaware of the arrangementThe judge credited Steven s testimony that he was questioned by'Rick" Bentley several days before the August 5, 1987 hearing about histestimony, and that he told Bentley he was going to testify that Ricksent me to the Union meeting Bentley then threatened Stevens with dis-charge The judge found that Bentley s statement violated Sec 8(a)(1)The Respondent excepts, contending, inter cilia, that because It was Su-pervisor Rex Moomeham and not Rick Bentley who sent Stevens to themeeting, Bentley's threat was lawful in view of Stevens Intent to commitperjury We reject the Respondent's argument on two grounds First, It isclear from Stevens other testimony that it was Rex Moorneham who senthim to the union meeting Therefore, we find it conceivable that duringthis portion of Stevens' testimony that he either misspoke or that thecourt reporter confused the names Rick and Rex" especially as Itwould be awkward and unusual for Stevens to say to Rick Bentley 'thatRick sent me to the meeting" rather than 'that you sent me to the meet-ing Second, even assuming that Stevens did say Rick, we still findBentley s threat to discharge him to be a violation of Sec 8(a)(1) Threat-ening an employee with discharge for testifying at a Board hearing vio-lates Sec 8(a)(1) of the Act regardless of the anticipated nature of theemployee's Intended testimony See American International AluminumCorp, 149 NLRB 1205, 1210 (1964)In finding union animus in this case, Member Cracraft does not rely onthe Respondent s comment in its March 30, 1987 letter to employees,committing Itself to maintaining a union-free environmentjudge as modified below and orders that the Re-spondent, Overnite Transportation Company, Lex-ington, Kentucky, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.Insert the following as paragraph 1(a)"(a) Discharging any employees because of theirunion activities or because they gave testimonyunder this Act or discriminating in any othermanner with respect to their hire or tenure of em-ployment or any term or condition of employment,in violation of Section 8(a)(4), (3), and (1) of theAct"Donald A Becher, Esq , for the General CounselJohn 0 Pollard, Esq (Blakeney, Alexander & Machen), ofCharlotte, North Carolina, for the RespondentDECISIONSTATEMENT OF THE CASEKARL H BUSCHMANN, Administrative ,Law JudgeThis case was tried at Lexington, Kentucky, on February10, 1988 The charge was filed by Teamsters LocalUnion No 651, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (the Union) on November 2, 1987The complaint was issued on December 9, 1987, and al-leged that the Respondent, Overnite TransportationCompany, violated Section 8(a)(1), (3), and (4) of theNational Labor Relations Act (the Act) The Respondentfiled its answer on December 17, 1987, admitting the ju-risdictional allegations of the complaint, but denying thecommission of any unfair labor practices The issues inthis case are (a) whether on two occasions the Respond-ent threatened to discharge an employee if he testified ata proceeding before the National Labor Relations Board,in violation of Section 8(a)(1) of the Act, and (b) wheth-er the Respondent terminated its employee Danny Ste-vens because of his union support and because he gavetestimony at a trial before an administrative law judge inCase 9-CA-24243On the entire record, including my observation of thedemeanor of the witnesses and after consideration of thebriefs filed by the General Counsel and the Respondent,I make the followingFINDINGS OF FACTI JURISDICTIONThe Respondent, Overmte Transportation Company, isa Virginia corporation with an office and place of busi-ness in Lexington, Kentucky, where it is engaged in theinterstate transportation of freight With gross revenuesof over $50,000 for the transportation of freight from theState of Kentucky to points outside the State, it is admit-tedly engaged in interstate commerce within the meaningof Section 2(2), (6), and (7) of the ActThe Union is admittedly a labor organization withinthe meaning of Section 2(5) of the Act297 NLRB No 99 OVERNITE TRANSPORTATION639The parties stipulated that Richard Bentley, RexMoomeham (or Mooneyham), and Charles Blankenshipwere supervisors within the meaning of the Act (Tr 6)II BACKGROUNDIn April 1987, the Union commenced an organizationalcampaign at the Respondent's terminal in Lexington,Kentucky Paul Tuggle, assistant to the president ofTeamsters Local 651, selected three employees to assisthim in this effort They were David May, John Stone,and Danny Stevens Stevens, the alleged discriminateeherein, signed a union authorization card at his home onApril 14, 1987 At the behest of Tuggle, he passed outunion authorization cards to other employees, includinghis friend Steve Moorneham, the son of the Respondent'sassistant terminal manager, Rex Moomeham Soon there-after, Stevens discontinued this activity because Tuggleinformed him that the Company had discovered hisunion activity and might fire him for it (Tr 18)At some point during the union campaign, the Unionscheduled a meeting with the employees Approximately1 day before the meeting, Stevens discovered a note onhis timecard, suggesting that he meet Rex MoomehamDuring the meeting in his office, Moonteham urged Ste-vens to attend the union meeting and to report back Ste-vens expressed his reluctance and refused to reveal anyof the names of those attending, but Moomeham suggest-ed that he merely report on what was going on Stevensagreed and stated that he hoped that he would not getfired for attending one union meeting Moomeham re-plied "Well, as you know, we can follow anybody in aday's time and find a reason for it" (Tr 28) On oneother occasion, Moomeham requested Stevens to obtainadditional information relating to the union campaignStevens had contact with another member of manage-ment about the union campaign Terminal ManagerRichard Bentley called him into his office and asked himhow many drivers had signed union cardsSome of these statements were alleged as unfair laborpractices against the , same, Respondent in Case 9-CA-24243 that was set for a hearing on August 5, 1987 Thatcase, which also alleged that the discharges of DavidMay and John Stone were unlawful, was ultimately set-tled by all parties, The settlement occurred after thehearing had opened and after considerable testimony hadbeen given, including the testimony of Danny Stevens(G C Exh 12) Stevens was a reluctant witness becausehe had noticed that management followed him on hisroutes as it had done with the two discharged employ-ees, May and StoneIII FACTSPrompted by his apprehensions about being followedon his routes by the Respondent's terminal manager andabout the possibility of losing his job, Stevens ap-proached Richard Bentley, the terminal manager, 3 or 4days before the hearing scheduled for August 5, 1987He testified as follows about the ensuing conversation(Tr 40)-So I seen Rick Bentley come in one morning, and Iwas getting ready to leave in my Company truck,and so I got out and walked over, and I met him infront of the terminal, and I just asked him, I said,"Rick, there's talk that the people that testifies isgoing to get fired" I said, "Is there going to be anyretaliation towards us if we do testify?" And, hesaid, "Well, what are you going to testify to?" AndI just told him that "I seen you all follow DavidMay out that morning and lock is as good as aseal," and I said that they want me to testify thatRick sent me to the Union meeting And, he said,"Well," he said, "if you testify to this, that you willbe dismissed" And, so, I said, "Well, what am Igoing to do You know, I don't want to lose myjob I won't testify," and he said, "Well, I don'tcare what you do" He said, "Tell them youdreamed it" And he Just turned and walked offBentley conceded that he had a conversation with Ste-vens about has impending testimony, but Bentley's recol-lection of that conversation' was as follows (Tr 255)My recollection of that incident is, on my arrival atwork on a particular morning, I don't rememberwhen, Danny met me as I was walking from my carto the front door, and asked me, and I do not re-member word for word, but something to the•tothe effect that, what would of if anything wouldhappen to people that testified?And I told Danny that, you know, he wouldhave to go in there and tell the truth And that wasthe end of the conversationStevens informed Union Agent Tuggle and GeneralCounsel's attorney James Murphy that he did not wantto testify for fear of losing his job However, Murphywas able to persuade Stevens to testify about certainmatters, for example, management's practice of followingone of the employees who was later discharged Stevensaccordingly appeared for the hearing in the prior case onSeptember 9, 1987 He waited for his appearance alongwith other potential witnesses, when Rex Moomeham,assistant terminal manager, motioned Stevens to followhim Stevens followed Moomeham to the stairwellwhere, according to Stevens, the following conversa-tion2 ensued (Tr 44)Well, he asked me was I going to testify againstOvernight, and I told him, I said, "No, sir, I'm notgoing to testify that, you know, that you sent me tothe Union meeting" And he said, "Well, you've gotto make your decision now Either you're for the'if Bentley s account of that conversation were true, Stevens fear oftestifying would be groundless In any case, I credit Stevens' version ofthe conversation, because Stevens appeared straightforward and direct inhis responses Based on Bentley's demeanor as a witness•he appearedhesitant and unsure of his responses•and his obvious evasiveness dunngcross-examination, I find his testimony unconvincing2 Moomeham conceded that he talked to Stevens on that day near thestairwell, but he characterized the conversation as general chit chat'and denied that he had threatened him with the loss of his Job (Tr 290-291) Moonieham did not Impress me as an honest and sincere witnessHe was evasive in response to counsel's questions and inconsistent in hisresponses 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion or for Overnight And, he said If you testify for the Union he said There won t be anyway that Rick can keep your job So I told himthat I wasn t going to testifyStevens gave brief testimony during the hearing however he refused to testify about certain allegations in thecomplaint This prompted the General Counsel to stateto the judge that his witness is too scared to testifyabout it (G C Exh 12 at Tr 219)On October 27, 1987 Stevens was discharged by Bentley under the following circumstances As the Compafly s city driver Stevens was assigned on that day to deliver a load of ice cream to Kings Foods in a refngeratedtruck When he arrived at the delivery platform at approximately 9 a m, five or six trucks were ahead of himwaiting to be unloaded Stevens attempted to check inwith the receiving official Bradley Dean Redman but,according to Stevens, he appeared too busy to pay attention while filling out forms In answer to Stevens inquiry whether it would take a long time for his turnRedman said probably 'Stevens made another attemptto get a more definite response, but was unsuccessfulStevens then looked for a telephone and called the Respondent s dispatcher Charles Blankenship shortly after9 a m and reported that five or six trucks were ahead ofhim and that it might take 2 to 4 hours to unload histruck Blankenship acknowledged the call and said (Tr131-132) Well there s nothing we can do We can tleave it There is nothing else on the trailer that we candeliver, and it s stuff they ve got to have, so just han[g]around there and make sure the ice cream doesn t meltAll we can do is wait Blankenship also instructed himto call him if they haven t got [him] off by 12 00 noon(Fr 63)Stevens lingered for a few more minutes in the receivmg area while talking to another driver and was told bythe receiving official to wait outside Instead of waitingin the cab of his truck because the diesel fumes and thevibrations from the reefer (the air conditioning unit)made him ill, he sat on a concrete block approximately200 feet away from his truck From there he could stillobserve the platform and his truck After some time hadelapsed he checked the fuel in his truck to make sure theunit was controlling the temperature He rememberedchecking the clock on his truck about 10 20 a m Noticmg that half of the units had not yet been unloaded hewent to the C & P Market to buy lunchAfter approximately 20 minutes he returned to histruck He noticed standing next to his truck Ovenute sassistant dispatcher Brad Turpm and a mechanic whohad cut the lock off the truck door They told him toback his truck into the dock to be unloaded When hegot out of his truck he also saw Frank Barber, the Respondent s assistant terminal manager Barber asked Steyens where he had been Stevens replied that he hadwalked across the street to get a pop (Fr 75) Barbertold him that Richard Bentley wanted to see him back atthe terminal The men drove to the Respondent s terminal in Barber s car Stevens, confronted by Bentley,Barber, and Blankenship in Bentley s office, attempted toexplain the sequence of events at Kings Foods termmalHe was permitted only a brief explanation and was thenabruptly discharged Stevens testified as follows aboutthe conversation (Fr 75)A He asked me he said What s your story onthis? And I just said, Well there was going to bea wait, and I walked across the street to get a popand a cake And he said Well, he said youwasn t even in the area He said, We ve talked toeverybody there He said You didn t go in theKings Food Nobody there has seen you We vetalked to everybody And he said, I m going tohave to do my duty and terminate youQ Did you say anything else to him?A Yes sir I said, I think you re discharging meunjustly I said you ought to give me a chanceto talk to somebody I said, Ill show you•letFrank go back over with me and Ill show youwho I talked to and who seen me there And hesaid No it don t make any difference I ve fooledwith you long enough He said You re fired It stime for you to get out of here [A]nd he said,LeaveOn his way out Stevens asked Blankenship for areason for his discharge Blankenship replied I can t seeany there must be something else There must be something else to it (Fr 76) Blankenship indicated to Steyens that he would make an attempt to contact Bentleyon his behalfStevens in the meantime went to Kings Foods andpersuaded Redman, the receiver foreman to call Bentleyand to confirm Stevens version of the delivery problemearlier that day Redman spoke to Bentley and confirmedthat he had seen Stevens in the shipping area and observed his use of the telephone but that he had beenunable to locate Stevens sometime later NeverthelessBentley told Stevens that because Redman had beenunable to find Stevens he was still fired (Fr 78)Parenthetically the record is clear that Stevens hadbeen unaware of his Employer s contact with KingsFoods shortly after Stevens had notified Blankenship bytelephone of the delay encountered at the terminal Steyens had been instructed to wait there but did not knowthat Blankenship on receiving Stevens telephone call,had notified Barber the operations manager who in turncontacted Kings Foods to make arrangements to giveOvernite s ice cream truck pnonty at its delivery platform After Stevens could not immediately be located,Barber, accompanied by Turpm, a dnver and a mechanicwent to Kings Foods about 10 20 a m to take charge ofthe delivery As already stated, Stevens arrived at thescene shortly thereafter to move his truck to the platform The Respondent s purported reasons for Stevensdischarge were knowingly giving false information toCity Dispatch, and disobeying the latter s instructions(G C Exh 3 R Br 9) The General Counsel on theother hand argues that Stevens discharge was unlawfuland discrunmatory and based on his union activity or histestimony in the prior case OVERNITE TRANSPORTATION641IV ANALYSISThreats Resolution of the two allegations of 8(a)(1)misconduct turns on the credibility of the relevant testi-mony as well as a finding as to whether certain state-ments made by management interfered with the employ-ees' Section 7 rights As already stated, I have creditedthe testimony of Danny Stevens who testified that sever-al days prior to the hearing on August 5, 1987, RichardBentley, an admitted supervisor, told him that if he wereto testify about a certain incident, he would be dismissedBentley's statement was a direct threat that Stevenswould lose his job if he exercised his right and his dutyto testify in an administrative proceeding Such an un-equivocal threat is a clear interference with the employ-ee's Section 7 rights in violation of Section 8(a)(1) of theActSimilarly violative of Section 8(a)(1) of the Act is thestatement made by Rex Moomeham, also an admitted su-pervisor, on the day of the hearing to the effect that Ste-vens would lose his job if he were to testify for theUnion Although both Moomeham and Bentley deniedmaking the specific statements attributed to them, theyconceded talking to Stevens about his impending testimo-ny Yet Moomeham testified that his conversation withStevens amounted only to "general chit chat" (Tr 289),and Bentley recalled that he merely advised Stevens sev-eral days before the hearing to "go in there and tell thetruth" (Tr 255) Neither Moomeham nor Bentley im-pressed me as being forthright and truthful during theirtestimony Indeed, it is clear that Stevens was so intimi-dated by his supervisors that he refused to testify aboutcertain matters in the prior case, prompting the GeneralCounsel to withdraw an allegation and explain to the ad-ministrative law judge in the prior case (G C Exh 12 atTr 219) "My witness is too scared to testify about it,Your Honor and there is not a thing I can doabout itThe discharge Both parties argue that an analysis ofthe allegation of unlawful discharge is governed by theBoard's decision in Wnght Line, 251 NLRB 1083 (1980),and a finding of the Company's true motive for the dis-charge The General Counsel has demonstrated that Ste-vens, who had been in the Respondent's employ formore than 9 years, engaged in protected union activity ingiving testimony under the Act Stevens' conspicuousrole as one of three union campaign activists still em-ployed by the Respondent and the substance of his testi-mony in the prior case were fully known by the Re-spondent The General Counsel has also shown the Re-spondent's union animus, as exemplified by Bentley's tes-timony equating union support by its employees with dis-loyalty to the Company and a management letter com-mitting the Company to a "union-free environment" (Tr269-272, G C Exh 2) Significantly, it was firmly estab-lished that the Respondent repeatedly threatened Stevenswith the loss of his job if he gave testimony consideredadverse to the CompanyAnd the timing of the discharge, approximately 1month following his testimony, because a termination inclose proximity to the protected activities raises an infer-ence of discriminatory motivation Bill Fox Chevrolet, 270NLRB 568 (1984)The General Counsel has also shown that the Re-spondent's action in discharging Stevens was not inaccord with its past practice under similar circumstancesand that Stevens was the victim of the Respondent's dis-parate treatment For example, the record shows that theRespondent's employee Charles Markwell once left histruck unattended and had his truck keys stolen, yet hisemployment was unaffected by the incident (Tr 82-88,146-148) Other examples are Larry Hammons, a driverwho received only a written warning for reporting forwork nearly 1 day late on July 15, 1986, without callingthe dispatcher to advise that he would be late (G C Exh6), John Badget who failed to make a delivery on time,because "he [had] pulled over and slept" and consequent-ly caused the Company to lose a customer (G C Exh 7),drivers David and Jessie Cushard who failed to followdispatch instructions and drove from Boston to Lexing-ton instead of Boston to Chicago (G C Exh 8), and em-ployee Mark Riddle who received several warnings forinefficiency and other serious infractions but was merelysuspended for conduct far worse than that of Stevens(GC Exh 9)Finally, a fair evaluation of Stevens' alleged miscon-duct would reveal that Stevens acted entirely appropri-ately, even if viewed from the Company's perspectiveSignificant is the uncontroverted testimony showing thatStevens arrived at the terminal shortly after 9 a m, thatfive or six trucks were already waiting to be unloaded,that Stevens' estimate of 2 to 4 hours was perfectly rea-sonable (Tr 135), and that he conscientiously called dis-patcher Blankenship who by his own testimony told himto wait because there was nothing else to do (Tr 131-132)The record also shows that, after only about 1 hour, at10 20 a m, the Respondent had arrived on the scene witha force of three led by Operations Manager Barber•Barber himself, a mechanic to cut the lock off the truck'sdoor, and an assistant dispatcher, Turpm, to drive thetruck They claim to have conducted an exhaustivesearch for Stevens with their combined efforts assistedby those of Redman 3 Indeed, Redman, who earliercould not spare the time to acknowledge Stevens, claimsto have diligently searched for Stevens on as many asfive or six trips and assisted by his two deputies, HowardColeman and Price Rasnell It is of course difficult toimagine that as many as six officials would have gone tosuch lengths to unload a truck whose freight was keptunder temperature control, and that all of them couldhave gone through such efforts within less than 1 hour'stime the Respondent incredulously asks "Where did he[Stevens] go9" (R Br 12) After all, he was on foot Itseems certainly plausible that Stevens, who was unawarethat his telephone call had set into motion the arrange-ments for a quicker unloading, had simply gone to anearby market to use the bathroom and to eat lunchThis, according to the Respondent, constituted his mis-conduct, characterized by the Respondent as "knowingly3 I find Redman s testimony in this regard incredible and biased Thetestimony was inconsistent with his earlier statement, and he readily testi-fied for the Respondent, but refused his cooperation with the GeneralCounsel 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgiving false information and disobeying the dispatcher sinstructions (G C Exh 3, R Br 9)The record suggests just the opposite namely thatStevens meticulously complied with the dispatcher s instructions and the customs of the trade Like a responsible employee Stevens promptly notified his Employer ofthe delay as soon as he had arrived at Kings Foods hewaited as his own dispatcher instructed him to do and tocall back only if unloading had not been accomplishedby 12 noon As was customary in the trade when dnvershad to wait, Stevens ate lunch and used a bathroomThis was particularly reasonable if the waiting time hadextended to a full 4 hours but Stevens returned afteronly about 20 minutes Moreover, the record does notsupport the Respondent s argument that a load of icecream customarily had priority for purposes of unloadingover other trucks most of which also carry perishableloads Indeed had Stevens been less responsible and notcalled his Employer it would have been unable to contnve the entire episode, and it might not have occurredat all In any case the Respondent used this incident as apretext to rid itself of a responsible employee whose onlyindiscretions consisted of his union involvement andhis willingness to do his duty as a witness I accordinglyfind that the General Counsel s prima facie case was unrebutted and that the Respondent clearly violated Section 8(a)(1), (3) and (4) of the ActCONCLUSIONS OF LAW1 The Respondent Overmte Transportation Compsfly is an employer engaged in commerce within themeaning of Section 2(2) (6) and (7) of the Act2 By repeatedly threatening to discharge an employeeif he testified at a hearing (in Case 9-CA-24243) beforean administrative law judge of the National Labor Relations Board the Respondent violated Section 8(a)(1) ofthe Act3 By discharging Danny Stevens because of his unionactivities and because he gave testimony to the Board ata hearing before an administrative law judge (in Case 9-CA-24243) the Respondent violated Section 8(a)(1) (3),and (4) of the ActTHE REMEDYOn concluding that the Respondent has engaged incertain unfair labor practices I find it necessary to recommend that it cease and desist and take certain affirmative action designed to effectuate the policies of the ActHaving found that the Respondent Overnite Transportation Company unlawfully discharged Danny Steyens it will be ordered to offer him reinstatement andmake him whole for lost earnings and other benefits on aquarterly basis from the date of discharge to the date ofa proper offer of reinstatement less net interim earningsin accordance with F W Woolworth Co 90 NLRB 289(1950), plus interest as computed in New Horizons for theRetarded 283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record I issue the following recommended4ORDERThe Respondent Overnite Transportation CompanyLexington Kentucky its officers agents successors andassigns shall1 Cease and desist from(a)Discharging any employees because of their unionactivities or because they gave testimony under this Actor discriminating in any other manner with respect totheir hire or tenure of employment or any term or condition of employment in violation of Section 8(a)(3) and(1) of the Act(b)Threatening employees with discharge if they testify at a hearing before the National Labor RelationsBoard(c)In any like or related manner interfering with restraining or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Danny Stevens immediate and full reinstatement to his former job or if that job no longer exists toa substantially equivalent position, without prejudice tohis seniority or other rights or privileges previously enjoyed and make him whole for any loss of earnings andother benefits suffered as a result of the discriminationagainst him in the manner set forth in the remedy section of the decision(b)Remove from its files any reference to the discharge of Danny Stevens and notify him in writing thatthis has been done and that evidence of the dischargewill not be used against him in future personnel actions(c)Preserve and on request make available to theBoard or its agents for examination and copying, all payroll records social security payment records timecardspersonnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(d)Post at its place of business in Lexington, Kentucky copies of the attached notice marked Appendix 5 Copies of the notice on forms provided by theRegional Director for Region 9 after being signed bythe Respondent s authorized representative shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are customanly posted Reasonable steps shall be taken by theRespondent to ensure the the notices are not altered defaced or covered by any other material4 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and an objections to them shall be deemed waived for all purposes5 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board OVERNITE TRANSPORTATION643(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT discharge any employees because oftheir union activities or because they give testimonybefore the National Labor Relations Board or discnminate in any other manner with respect to their hire ortenure of employment or any term or condition of employment, in violation of Section 8(a)(4) (3) and (1) ofthe ActWE WILL NOT threaten any employees because of theunion activities or because they testify in a proceedingbefore the National Labor Relations BoardWE WILL NOT in any like or related manner interferewith, restrain or coerce you in the exercise of the nghtsguaranteed you by Section 7 of the ActWE WILL offer Danny Stevens immediate and full reinstatement to his former job or if that job no longerexists to a substantially equivalent position without prejudice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings and other benefits resulting from hisdischarge less any net interim earnings, plus interestWE WILL remove from our files any reference to thedischarge of Danny Stevens and notify him in writingthat this has been done and that evidence of the discharge wll not be used against him in future personnelactionsOVERNITE TRANSPORTATION COMPANY